              Case 2:20-cv-00401-RSM Document 126 Filed 07/26/21 Page 1 of 6




 1                                                                  The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   UNITED STATES FIRE INSURANCE                         NO. 2:20-cv-00401-RSM
17   COMPANY, et al.,
18                                                        AGREED MOTION TO EXTEND ORDER
19                       Plaintiffs/Counterclaim          SETTING TRIAL AND RELATED
20                       Defendants,                      DATES
21
22           v.                                           NOTE ON MOTION CALENDAR:
23                                                        JULY 23, 2021
24   ICICLE SEAFOODS, INC., et al.,
25
26                       Defendants/Counterclaim
27                       Plaintiffs.
28
29
30                                         I. INTRODUCTION
31
32          Pursuant to Local Civil Rules 10(g) and 16(b)(6), the parties request that the trial date and
33
34   all other deadlines, excluding those that have passed as of this filing, be extended for 120 days.
35
36   The current discovery cutoff is September 10, 2021 and the current trial date is February 28,
37
38   2022. For the following reasons, the parties respectfully submit that good cause exists for the
39
40   modest extension of the case schedule requested in this agreed motion.
41
42
43
44
45


     AGREED MOTION TO EXTEND ORDER SETTING TRIAL                     * 2 5' 2 1      600 University Street
     AND RELATED DATES - 1                                              7 ,/' ( 1    Suite 2915
     No. 2:20-cv-00401-RSM                                            7+ 2 0 $ 6     Seattle, WA 98101
                                                                     & 2 5 ' ( //    206.467.6477
              Case 2:20-cv-00401-RSM Document 126 Filed 07/26/21 Page 2 of 6




 1                  II. GOOD CAUSE EXISTS FOR A 120-DAY CONTINUANCE
 2
 3   A.     Status of Discovery
 4
 5            The parties have diligently conducted discovery and have made substantial progress to
 6
 7   date, producing over 300,000 pages of documents and obtaining a substantial volume of
 8
 9   documents from multiple third parties. The parties have timely disclosed their expert witnesses
10
11   and agree to complete any rebuttal expert disclosures on or before August 27, 2021.
12
13          However, substantial discovery tasks remain to be completed. This includes production
14
15   of documents pursuant to various non-party subpoenas and additional Icicle documents. Further,
16
17   the outcome of a dispositive motion pending before the Court [Dkt. 111], and three additional
18
19   motions pending before the Court [Dkts. 71, 81, and 103] which address the propriety of the
20
21   parties’ respective claims of privilege, will affect the scope of any further document discovery
22
23   required.
24
25          In the interest of conducting the deposition phase of discovery in the most efficient
26
27   manner possible, the parties have largely deferred depositions pending the completion of
28
29   document discovery and the resolution of the related privilege disputes. As a result, depositions
30
31   have not yet commenced. The requested 120-day extension of the discovery cutoff will permit
32
33   the parties to complete fact and expert depositions efficiently and with the benefit of a full
34
35   written record.
36
37          Depending on the outcome of the pending motions, Icicle and Insurers believe a
38
39   significant number of fact and expert witness depositions will be necessary. Moreover, once
40
41   document discovery is completed, the scheduling of these depositions within the confines of the
42
43   current case schedule would be difficult at best. For example, Icicle produced some 190,000
44
45   pages of documents between June 3 and July 1, and the Insurers produced some 100,000 pages


     AGREED MOTION TO EXTEND ORDER SETTING TRIAL                      * 2 5' 2 1      600 University Street
     AND RELATED DATES - 2                                               7 ,/' ( 1    Suite 2915
     No. 2:20-cv-00401-RSM                                             7+ 2 0 $ 6     Seattle, WA 98101
                                                                      & 2 5 ' ( //    206.467.6477
              Case 2:20-cv-00401-RSM Document 126 Filed 07/26/21 Page 3 of 6




 1   of documents on June 3, all of which must be reviewed in preparation for depositions. Further,
 2
 3   the parties believe that at least some depositions should be conducted in person, including some
 4
 5   in Canada, and the requested extension will increase the chances that COVID-related attendance
 6
 7   and travel restrictions and concerns will be eased and permit such depositions to occur. In
 8
 9   addition, Insurers’ co-lead counsel, Matthew Crane, will be on planned medical leave for 3-4
10
11   weeks starting in late September.
12
13   B.     Engagement of New Counsel
14
15          Both sides have recently retained new counsel. Icicle’s lead lawyer, Dan Mullin of
16
17   Mullin, Allen & Steiner PLLC, is retiring in August 2021, and Icicle has retained Gordon Tilden
18
19   Thomas & Cordell LLP (“GTTC”). GTTC has associated as co-counsel and, after a period of
20
21   transition, will continue as Icicle’s sole counsel. Insurers have likewise just retained Lether Law
22
23   Group as co-counsel to Bauer Moynihan & Johnson LLP.
24
25          Icicle and the Insurers would benefit from their new legal teams having more time to
26
27   study the extensive documents produced by the parties and to learn the case. Further, the parties
28
29   intend to explore whether the case can be resolved prior to trial, and they believe such efforts are
30
31   more likely to succeed if they can be undertaken before they have incurred the cost of
32
33   completing depositions.
34
35          The parties thus respectfully submit that good cause supports a modest continuance as
36
37   outlined in the table below.
38
39                          Event                            Current Deadline             New Deadline
40
41    JURY TRIAL DATE                                       February 28, 2022         July 5, 2022
42    Length of Trial                                       8 days                    8 days
43
44    Deadline to serve expert rebuttal reports             N/A                       August 27, 2021
45


     AGREED MOTION TO EXTEND ORDER SETTING TRIAL                     * 2 5' 2 1      600 University Street
     AND RELATED DATES - 3                                              7 ,/' ( 1    Suite 2915
     No. 2:20-cv-00401-RSM                                            7+ 2 0 $ 6     Seattle, WA 98101
                                                                     & 2 5 ' ( //    206.467.6477
            Case 2:20-cv-00401-RSM Document 126 Filed 07/26/21 Page 4 of 6




 1                         Event                          Current Deadline            New Deadline
 2
 3   Deadline for filing motions related to discovery.   September 10, 2021 January 10, 2022
 4   Any such motions shall be noted for
 5   consideration pursuant to LCR 7(d)(3)
 6   Discovery completed by                              September 10, 2021 January 10, 2022
 7
 8   All dispositive motions must be filed by            October 8, 2021          February 6, 2022
 9   And noted on the motion calendar no later than
10   the fourth Friday thereafter (see LCR 7(d))
11   Mediation per LCR 39.1(c)(3) if requested by the    January 14, 2022         May 16, 2022
12   parties, HELD NO LATER THAN
13
14   All motions in limine must be filed by             January 28, 2022          May 31, 2022
15   and noted on the motion calendar no later than the
16   THIRD Friday thereafter
17   Agreed pretrial order due                           February 16, 2022        June 15, 2022
18
19   Pretrial conference to be scheduled by the Court
20   Trial briefs, proposed voir dire questions, jury    February 23, 2022        June 22, 2022
21   instructions, neutral statement of the case, and
22   trial exhibits due
23
24
25
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
26
27
     DATE: July 23, 2021                      GORDON TILDEN THOMAS & CORDELL LLP
28
                                              Attorneys for Defendants/Counterclaim Plaintiffs
29
30                                            By    s/ Greg D. Pendleton
31                                                 Franklin D. Cordell, WSBA #26392
32                                                 Greg D. Pendleton, WSBA #38361
33                                                 Chelsey L. Mam, WSBA #44609
34                                                 Michael Rosenberger, WSBA #17730
35                                                 600 University Street, Suite 2915
36                                                 Seattle, Washington 98101
37                                                 206.467.6477
38                                                 fcordell@gordontilden.com
39                                                 gpendleton@gordontilden.com
40                                                 cmam@gordontilden.com
41                                                 mrosenberger@gordontilden.com
42
43
44
45


     AGREED MOTION TO EXTEND ORDER SETTING TRIAL                 * 2 5' 2 1      600 University Street
     AND RELATED DATES - 4                                          7 ,/' ( 1    Suite 2915
     No. 2:20-cv-00401-RSM                                        7+ 2 0 $ 6     Seattle, WA 98101
                                                                 & 2 5 ' ( //    206.467.6477
            Case 2:20-cv-00401-RSM Document 126 Filed 07/26/21 Page 5 of 6




 1   DATE: July 23, 2021              MULLIN, ALLEN & STEINER PLLC
 2                                    Attorneys for Defendants/Counterclaim Plaintiffs
 3
 4                                    By s/ Daniel F. Mullin
 5                                        Daniel F. Mullin, WSBA #12768
 6                                        Tracy A. Duany, WSBA #32287
 7                                        Timothy E. Allen, WSBA #35337
 8                                        101 Yesler Way, Suite 400
 9                                        Seattle, WA 98104
10                                        206.957.7007
11                                        dmullin@masattorneys.com
12                                        tduany@masattorneys.com
13                                        tallen@masattorneys.com
14
15
16   DATE: July 23, 2021              BAUER MOYNIHAN & JOHNSON LLP
17                                    Attorneys for Plaintiffs
18
                                      By    s/ Matthew C. Crane
19
                                           Matthew C. Crane, WSBA #18003
20
                                           Meliha Jusupovic, WSBA #54024
21
                                           2101 Fourth Avenue, Suite 2400
22
                                           Seattle, WA 98121
23
                                           206.443.3400
24
                                           mccrane@bmjlaw.com
25
                                           mjusupovic@bmjlaw.com
26
27
28
29   DATE: July 23, 2021              LETHER LAW GROUP
30                                    Attorneys for Plaintiffs
31                                    By    s/ Thomas Lether
32
                                           Thomas Lether, WSBA #18089
33
                                           Sam Colito, WSBA #42529
34
                                           1848 Westlake Avenue North, Suite 100
35
                                           Seattle, WA 98109
36
                                           206.467.5444
37
                                           tlether@ltherlaw.com
38
                                           scolito@letherlaw.com
39
40
41
42
43
44
45


     AGREED MOTION TO EXTEND ORDER SETTING TRIAL          * 2 5' 2 1      600 University Street
     AND RELATED DATES - 5                                   7 ,/' ( 1    Suite 2915
     No. 2:20-cv-00401-RSM                                 7+ 2 0 $ 6     Seattle, WA 98101
                                                          & 2 5 ' ( //    206.467.6477
            Case 2:20-cv-00401-RSM Document 126 Filed 07/26/21 Page 6 of 6




 1
 2
 3         IT IS SO ORDERED.
 4
 5         DATED this 26th day of July, 2021.
 6
 7
 8
 9
10
11
12
                                                A
                                                RICARDO S. MARTINEZ
13                                              CHIEF UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     AGREED MOTION TO EXTEND ORDER SETTING TRIAL            * 2 5' 2 1      600 University Street
     AND RELATED DATES - 6                                     7 ,/' ( 1    Suite 2915
     No. 2:20-cv-00401-RSM                                   7+ 2 0 $ 6     Seattle, WA 98101
                                                            & 2 5 ' ( //    206.467.6477
